Citation Nr: 1014445	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-20 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for Dependency and Indemnity Compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1958 to 
August 1963.  He died in November 1986.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In December 2008, the appellant testified at a 
videoconference hearing before a Veterans Law Judge.  A 
transcript of that hearing is of record and was reviewed.

In April 2009, the Board issued a decision that denied the 
above claim.  On appeal, the U.S. Court of Appeals for 
Veterans Claims (Court) issued a December 2009 Order vacating 
the April 2009 Board decision and remanding the appeal for 
readjudication consistent with the parties' Joint Motion for 
Remand.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Pursuant to the Court's December 2009 Joint Motion for 
Remand, additional development is required prior to the 
adjudication of the appellant's claim.  In particular, the 
December 2009 joint motion contends that the Board failed to 
discuss whether the appellant had applied for Social Security 
death benefits between 1986 and 1989, the period of time 
after the Veteran's death and before the appellant remarried.  
In this regard, the Court noted that an application on a form 
jointly prescribed by the Secretary and the Secretary of 
Health and Human Services filed with the Social Security 
Administration (SSA) will be considered a claim for VA death 
benefits, and to have been received by VA as of the date of 
receipt by the SSA.  38 U.S.C.A. § 5105 (West 2002); 38 
C.F.R. § 3.153 (2009).  In this instance the record indicates 
that the appellant may have been in receipt of such benefits.  
As such, any records indicating that the appellant was in 
receipt of Social Security death benefits for the period of 
November 1986 to December 1989 must be obtained.  VA has a 
duty to obtain Social Security Administration (SSA) records 
when they may be relevant to a claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).

The Board notes that the appellant is claiming entitlement to 
Dependency and Indemnity Compensation (DIC) benefits for the 
period following the death of the Veteran in November 1986 to 
the remarriage of the appellant in December 1989.  As noted 
above the only issue currently before the Board is whether 
the appellant meets the threshold eligibility requirements 
established by statute for DIC benefits.  

In support of her claim, the appellant submitted a copy of a 
letter from the Social Security Administration (SSA) 
indicating that her original application of Mother In-Care 
benefits was filed in October 1986 and that she received 
those benefits through November 1989.  The letter also noted 
that the original application is no longer available, however 
the SSA did provide a copy of all the payments paid out to 
the appellant.  The Board acknowledges that the appellant was 
in receipt of some form of SSA benefits; however, it is not 
clear from the record whether these particular benefits could 
be qualified as survivor/death benefits, given that they were 
applied for prior to the Veteran's death.  The correspondence 
from the SSA does not state the nature of Mother In-Care 
benefits and whether such a benefit changed over to a widow 
benefit at the time of the Veteran's death.  Indeed, it is 
unclear from the record as to whether the appellant was in 
receipt of survivor/death benefits from SSA as opposed some 
other SSA benefit.  The Board recognizes that the August 2009 
letter indicates that the appellant's original claim 
application is no longer available, however, information 
regarding whether the appellant was in receipt of Social 
Security survivor/death benefits is necessary to determine 
whether, in this instance, 38 C.F.R. § 3.153 (2009) is 
applicable.

Additionally, the Board notes that under the Veterans Claims 
Assistance Act (VCAA), when VA receives a complete or 
substantially complete application for benefits, it must 
notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) 
which information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2008); 
see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In a claim for dependency and indemnity compensation, 
including a claim of service connection for the cause of the 
Veteran's death, the VCAA notice must include (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his death, (2) an explanation of the 
evidence and information required to substantiate the claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
Board notes that this notice must be provided to the 
appellant.






Accordingly, the case is REMANDED for the following action:

1.	The appellant should be furnished a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), in compliance with the 
holding in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007), informing the 
appellant of the evidence and 
information required to substantiate a 
DIC claim 

2.	Contact the Social Security 
Administration (SSA) and request any 
available information regarding the 
nature of the benefit received by the 
appellant for the time period of 
November 1986 to December 1989, 
including, if available, a copy of 
their decision.  Specifically, the SSA 
should be asked whether the appellant 
was in receipt of SSA survivor/death 
benefits.  The SSA should be asked to 
describe the nature and scope of the 
Mother In-Care benefits that the 
appellant began receiving in November 
1986 and that terminated in November 
1989.  An inquiry should also be made 
as whether the Mother In-Care benefit 
rolled/converted over to survivor/death 
benefits when the Veteran died in 
November 1986.  Any such records 
received should be associated with the 
appellant's claims folder.  If the 
search for such records has negative 
results, a statement to that effect 
should be placed in the appellant's 
claims folder.

3.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the appellant's 
claims should be readjudicated, to 
include all evidence received since the 
April 2009 Board decision.  If the 
claims are not resolved to the 
appellant's satisfaction, the 
appellant, and her representative, if 
any, should be issued a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



